Citation Nr: 0429685	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to a higher rate of compensation due to the 
veteran's need for aid and attendance or to a finding that he 
is housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1967 through April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to a higher rate of compensation 
(special monthly compensation, hereinafter SMC) due to the 
veteran's need for aid and attendance or to a finding that he 
is housebound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's MS was initially manifested by psychosis in 
service in 1969.


CONCLUSION OF LAW

MS is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

After reviewing the record, the Board is of the opinion that 
with respect to the issue of service connection for MS, the 
VA has met that duty.  Accordingly, resolution of that issue 
will not result in prejudice to the veteran due to a failure 
to assist him in the development of his claim.  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as MS, to a degree of 10 percent or more within seven years 
from the date of his separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.
The veteran has had a diagnosis of MS since the mid-1990's.  
He maintains, however, that such disease had its onset during 
service or during the seven years after his discharge from 
service.  He contends that the primary manifestations during 
that time frame were paresthesia, paralysis, and weakness in 
his extremities and fatigue.  

The veteran's service medical records are completely negative 
for any complaints or clinical findings of MS.  They do show 
that in November 1969, he was hospitalized after complaining 
of job-related conflicts and poor treatment.  The primary 
diagnosis was paranoid schizophrenia.  The manifestations 
included paranoid ideation; a fluid delusional system; 
ambivalence; impaired abstraction and reasoning ability; and 
circumstantial and tangential thought processes with loss 
association.  

Records dated during the seven years after the veteran's 
discharge from service, including those from the VA medical 
center in Cincinnati, Ohio; reports from A. R. K., M.D.; and 
reports of examinations performed by or for the VA in 
November 1970, August 1973, January 1975, November 1976, and 
March 1977, show that at various times he complained of 
severe abdominal pain, indigestion, or cramps; impotence; 
diarrhea; skin rashes; eye or vision problems; weakness in 
his arms and legs; and/or muscle atrophy.  The various 
diagnoses included porphyria and schizophrenia but did not 
include a diagnosis of MS.  

Records from M. E. O., M.D., dated from February to June 
1997, show that the veteran was treated for complaints of 
paresthesia, numbness and dyesthesia in his extremities.  
Laboratory testing of his spinal fluid and MRI's of his brain 
and thoracic and cervical spines were consistent with a 
diagnosis of MS.  

In June 2001, a physician with the South Texas Veterans 
Health Care System reported that the veteran's symptoms in 
the 1970's were probably due to MS.

During a VA examination in December 2001, the examiner stated 
that the veteran's first flare-up of MS most likely occurred 
in 1969.  That examination included a review of the veteran's 
claims folder and an interview and examination of the 
veteran.  

In an effort to further assist the veteran in the development 
of his claim, the Board requested that an independent medical 
expert (IME) review the veteran's file and determine whether 
or not the veteran had MS.  If the IME found that the veteran 
did have MS, the IME was to render an opinion as to whether 
it was at least as likely as not that such disorder was first 
manifested during service or during the seven year period 
following his discharge from service.  

In June 2004, following an extensive review of the record and 
relevant medical texts, the IME concluded that the veteran 
did have MS.  He stated that the first clear neurologic 
lesion occurred in February 1997 and was associated with 
parasthesia and sensory changes of the legs up to the 
umbilicus.  He further stated that it was possible that 
psychosis demonstrated by the veteran in service in 1969 was 
the initial manifestation of MS.  He noted, however, that 
such a conclusion could never be known with certainty.  The 
IME reported that the following factors militated against a 
finding that the veteran's psychosis in 1969 was a 
manifestation of MS:

a)  a lack of neurologic findings (or 
documentation of such) until 1997; 

b)  a lack of change in symptoms over 
time; 

c)  notes by a [VA physician] Dr. S., 
dated in 1976, indicating that a review 
of the veteran's records revealed no 
history of paresthesia or paralysis

The IME reported that the following factors favored a finding 
that the veteran's psychosis in 1969 was a manifestation of 
MS:

a)  psychosis (especially persecutory 
delusions) were an infrequent - though 
not unheard of - manifestation of MS;
b)  impotence is a common complaint of MS 
and was articulated [by the veteran] in 
March 1979, though no date of onset was 
stated

Therefore, the IME concluded that it was at least as likely 
as not that the psychosis in 1969 was due to MS.  

In light of the foregoing, there is a reasonable basis for 
service connection for MS.  At the very least, the statements 
from the VA physician in June 2001; the report of the 
December 2001 VA examination; and the report from the IME 
place the evidence in relative equipoise.  That is, there is 
an approximate balance of evidence both for and against the 
claim that the veteran's MS was first manifested in or as a 
result of service.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service 
connection for MS is warranted.  To that extent, the appeal 
is allowed. 


ORDER

Entitlement to service connection for MS is granted.


REMAND

The veteran also seeks entitlement to SMC due to his need for 
aid and attendance or to a finding that he is housebound.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2003).  In 
adjudicating such a claim, the VA must consider all of the 
veteran's service-connected disabilities.  In addition to MS, 
service connection is in effect for paranoid schizophrenia, 
evaluated as 100 percent disabling and for porphyria, 
evaluated as 20 percent disabling.

Inasmuch as the RO has not yet had an opportunity to assign a 
disability rating for MS, it would be premature for the Board 
to adjudicate the issue of SMC.  Indeed, such action by the 
Board could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.  Therefore, additional development of the record is 
warranted.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In particular, ensure 
that the veteran is notified of the 
following:  (1) the information and 
evidence not of record that is necessary 
to substantiate his specific claims; (2) 
the information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the veteran is expected to 
provide; and (4) the need to furnish the 
VA any evidence in his possession that 
pertains to any of his claims, i.e., 
something to the effect that he should 
give the VA everything he has pertaining 
to his claims.  

2.  Perform any indicated development, 
such as the scheduling of any relevant VA 
examinations; and assign the veteran a 
disability rating for his service-
connected MS.  

3.  When the actions in paragraph 2 have 
been completed, schedule the veteran for 
an examination to determine whether his 
service-connected disabilities are so 
severe as to warrant a higher level of VA 
disability compensation.  Make the claims 
folder available to the examiner for 
review, and have the examiner verify that 
the claims folder has, in fact, been 
reviewed.  Request that the examiner 
perform all indicated tests and studies 
and that he or she schedule the veteran 
for any indicated consultations.  Also 
request that the examiner express an 
opinion as to the following:  Is it 1) 
more likely than not (i.e., probability 
greater than 50 percent); 2) at least as 
likely as not (i.e., probability of 50 
percent); or 3) less likely than not 
(i.e., probability less than 50 percent) 
that the veteran requires the regular aid 
and attendance of another person or that 
he is housebound by virtue of his 
service-connected disabilities?  Ensure 
that the examiner provides the rationale 
for all opinions.

4.  When all of the requested actions 
have been completed, undertake any 
further indicated development and 
readjudicate the issue of entitlement to 
SMC.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, furnish him a Supplemental 
Statement of the Case and afford him an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such issue.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



